This case is restored to the calendar for reargument and will be placed on the current argument list immediately following decisions by the United States Supreme Court in General Elec. Co. v. Gilbert, cert. granted, 423 U.S. 822, 96 S.Ct. 36, 46 L.Ed.2d 39 (1975) (No. 74-1589), and Gilbert v. General Elec. Co., cert. granted, 423 U.S. 822, 96 S.Ct. 36, 46 L.Ed.2d 39 (1975) (No. 74-1590).
Tillinghast, Collins & Graham, Peter J. McGinn, Elia Germani, for petitioner. Julius C. Michaelson, Attorney General, R. Daniel Prentiss, Special Asst. Attorney General, for respondent.